DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Claim Objections
The disclosure is objected to because of the following informalities: 
Claim 3, line 3: amend “rolling magnesium alloy billets” to “rolled magnesium alloy billets”
Claim 3, line 5: amend “the magnesium alloy billets” to “the rolled magnesium alloy billets”
Claim 3, line 5: amend “at a target level” to “at least a target level”
Claim 3, line 6: amend “rolling speed” to “wherein rolling speed”
Claim 3, line 7: amend “the billets” to “the rolled magnesium alloy billets”
Claim 6, line 2: amend “the rolling billets” to “the rolled magnesium alloy billets”
Claim 9, line 2: amend “the billets” to “the rolled magnesium alloy billets”
Claim 10, line 2: amend “the rolling billets” to “the rolled magnesium alloy billets”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 1 includes the limitation “there is no annealing step between the rough rolling and the high-efficiency hot rolling”, which is a negative limitation. The Specification does not state that it is an option to have an annealing step between the rough rolling and high-efficiency hot rolling, rather the Specification is silent with regards to an annealing step between the rough rolling and high-efficiency hot rolling (Specification, pg. 8). 
Moreover, if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not a basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2173.05(i).

Claims 3, 6-7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 3 includes the limitation “there is no annealing step between the rough rolling and the high-efficiency hot rolling”, which is a negative limitation. The Specification does not state that it is an option to have an annealing step between the rough rolling and high-efficiency hot rolling, rather the Specification is silent with regards to an annealing step between the rough rolling and high-efficiency hot rolling (Specification, pg. 8). 
Moreover, if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not a basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2173.05(i).

Regarding dependent claims 6-7 and 9-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “the reduction” in line 5. There is insufficient antecedent basis for this limitation in the claim.

	Claims 3, 6-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites the limitation “the reduction” in line 3. There is insufficient antecedent basis for this limitation in the claim.

	Regarding dependent claims 6-7 and 9-10, these claims do not remedy the deficiencies of parent claim 3 noted above, and are rejected for the same rationale.

	Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites the limitation, “the step of preparing the rolling billets comprises…sawing the ingot and rough rolling the ingot.” Since claim 6 depends on claim 3 and claim 3 states, “preparing rolling magnesium alloy billets by a rough rolling”, it is unclear whether the rolled magnesium alloy billets are rough rolled in both the preparing step and after the preparing step or only rough rolled after the preparing step. For the sake of compact prosecution, the Examiner is assuming that the rolled magnesium alloy billet can be either rough rolled during and after the preparing step or only after the preparing step. Clarification is requested. 

	Regarding dependent claims 7 and 9, these claims do not remedy the deficiencies of parent claim 3 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 104313414 A) (hereinafter “Zhang”) in view of Mori et al. (JP 2007098470A) (hereinafter “Mori”) and Pan et al. (CN 104259201 A) (hereinafter “Pan”).

The Examiner has provided machine translations of CN 104313414A and JP 2007098470A. The citation of the prior art in this rejection refers to these machine translations.

Regarding claim 1, Zhang teaches a method of making an aluminum-magnesium alloy which has high strength, high elongation, and good thermal stability (Zhang, pg. 3, paragraph 7). Zhang also teaches that an ingot is hot-rolled after heating and then hot finish rolling, where the hot-rolling after heating is a multi-pass hot rough rolling (Zhang, pg. 4, paragraph 5). Zhang also teaches after the hot-rolled sheet is taken up, it is naturally cooled to achieve self-annealing, and no finish annealing is performed, so the finishing temperature will directly determine the finished product, i.e., there is no annealing step between the rough rolling and high-efficiency hot rolling. 
The aluminum magnesium alloy ingot of Zhang corresponds to the magnesium alloy sheets of the present invention. The multi-pass hot rough rolling of Zhang corresponds to the rough rolling step of the present invention. The hot finish rolling of Zhang corresponds to the high-efficiency hot rolling of the present invention.

However, Zhang does not explicitly disclose (a) the reduction of each pass in the rough rolling was 10-30% or (b) in the high-efficiency hot rolling step, rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C.

With respect to difference (a), Mori teaches a method for producing a magnesium alloy plate having high strength and specific rigidity, in which during the rough rolling step, the rolling reduction per pass is 20-40% (Mori, pg. 4, paragraph 8).
As Mori expressly teaches, the rolling reduction in the rough rolling reduces the variation in crystal grains in the magnesium alloy sheet and prevents edge cracking during rolling (Mori, pg. 4, paragraph 8).  
Zhang and Mori are analogous art as they are both drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2).
In light of the motivation to have a rolling reduction of 20-40% per pass during the rough rolling step as taught in Mori above, it therefore would have been obvious to one of ordinary skill in the art to have a rolling reduction of 20-40% per pass in the rough rolling step of Zhang in order to reduce the variation in crystal grains in the magnesium alloy sheet and prevent edge cracking during rolling, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 


With respect to difference (b), Pan teaches a method for making a high-ductility and high-scalability magnesium alloy sheet in which the sheet is first heated to a temperature between 350-550°C, incubated for 10-30 minutes, and then rolled at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% per pass (Pan, [0010-0015]). Pan also teaches that in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes (Pan, [0014-0015]). 
As Pan expressly teaches the process to make the magnesium alloy creates dynamic recrystallization to generate sufficiently fine equiaxed grains and reduces the production costs (Pan, [0016]).
Zhang, Mori, and Pan are analogous art as they are all drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]).
In light of the above motivation to heat the alloy sheet to a temperature between 350-550°C for 10-30 minutes, and then rolling at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% and in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to preheat the ingot before hot finish rolling, have a rolling speed of 10-100 m/min with a rolling reduction of 45-80% per pass during the hot finish rolling of Zhang in view of Mori in order to create dynamic recrystallization and reduce to cost of production, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 104313414 A) (hereinafter “Zhang”) in view of Mori et al. (JP 2007098470A) (hereinafter “Mori”), Pan et al. (CN 104259201 A) (hereinafter “Pan”), and Kim (KR 2008-0006877 A) (hereinafter “Kim”).

Regarding claim 3, Zhang teaches a method of making an aluminum-magnesium alloy which has high strength, high elongation, and good thermal stability (Zhang, pg. 3, paragraph 7). Zhang also teaches that an ingot is hot-rolled after heating and then hot finish rolling, where the hot-rolling after heating is a multi-pass hot rough rolling (Zhang, pg. 4, paragraph 5). Zhang also teaches after the hot-rolled sheet is taken up, it is naturally cooled to achieve self-annealing, and no finish annealing is performed, so the finishing temperature will directly determine the finished product, i.e., there is no annealing step between the rough rolling and high-efficiency hot rolling. 
The aluminum magnesium alloy ingot of Zhang corresponds to the magnesium alloy sheets of the present invention. The multi-pass hot rough rolling of Zhang corresponds to the rough rolling step of the present invention. The hot finish rolling of Zhang corresponds to the high-efficiency hot rolling of the present invention.

However, Zhang does not explicitly disclose (a) the reduction of each pass in the rough rolling was 10-30%, (b) in the high-efficiency hot rolling step, rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C or (c) annealing at an annealing temperature of 150-400°C and an annealing time of 10-300 sec.

With respect to difference (a), Mori teaches a method for producing a magnesium alloy plate having high strength and specific rigidity, in which during the rough rolling step, the rolling reduction per pass is 20-40% (Mori, pg. 4, paragraph 8).
As Mori expressly teaches, the rolling reduction in the rough rolling reduces the variation in crystal grains in the magnesium alloy sheet and prevents edge cracking during rolling (Mori, pg. 4, paragraph 8).  
Zhang and Mori are analogous art as they are both drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2).
In light of the motivation to have a rolling reduction of 20-40% per pass during the rough rolling step as taught in Mori above, it therefore would have been obvious to one of ordinary skill in the art to have a rolling reduction of 20-40% per pass in the rough rolling step of Zhang in order to reduce the variation in crystal grains in the magnesium alloy sheet and prevent edge cracking during rolling, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

With respect to difference (b), Pan teaches a method for making a high-ductility and high-scalability magnesium alloy sheet in which the sheet is first heated to a temperature between 350-550°C, incubated for 10-30 minutes, and then rolled at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% per pass (Pan, [0010-0015]). Pan also teaches that in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes (Pan, [0014-0015]). 
As Pan expressly teaches the process to make the magnesium alloy creates dynamic recrystallization to generate sufficiently fine equiaxed grains and reduces the production costs (Pan, [0016]).
Zhang, Mori, and Pan are analogous art as they are all drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]).
In light of the above motivation to heat the alloy sheet to a temperature between 350-550°C for 10-30 minutes, and then rolling at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% and in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to preheat the ingot before hot finish rolling, have a rolling speed of 10-100 m/min with a rolling reduction of 45-80% per pass during the hot finish rolling of Zhang in view of Mori in order to create dynamic recrystallization and reduce to cost of production, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

With respect to difference (c), Kim teaches rolling a magnesium alloy sheet and then annealing the sheet after rolling (Kim, Abstract). Kim also teaches that sheet undergoes annealing at an annealing temperature of 100-450°C for 2 minutes to 4 hours, i.e., 120-14,400 seconds (Kim, Page 4, Paragraph 8).
As Kim expressly teaches, annealing improves the work hardening ability of the material and the ductility of the alloy is increased (Kim, Page 4, Paragraph 7).
Zhang, Mori, Pan, and Kim are analogous art as they are all drawn to methods of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract).
In light of the motivation of adding an annealing step at a temperature of 100-450°C for 2 minutes to 4 hours as taught in Kim, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Zhang in view of Mori and Pan in order to improve the work hardening ability of the material and increase the ductility of the alloy, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, and Kim, as applied to claim 3 above, and further in view of Zhao et al. (CN 101912876 A) (hereinafter “Zhao”).

Regarding claim 6, Zhang also teaches that the chemical composition is cast into an ingot and then sawing and milling the ingot occurs, however, Zhang does not explicitly disclose the step of preparing the billets by smelting or using a homogenization treatment. 

With respect to the difference, Zhao teaches that the magnesium sheet undergoes smelting, casting, and homogenization of the ingot before rolling (Pan, [0008]). Zhao also teaches that it is known in the art to perform semi-continuous casting, homogenization heat treatment, sawing and milling, multiple heating and multiple passes of rough rolling on magnesium alloy sheets (Zhao, [0004]).
As Zhao expressly teaches, the method of Zhao produces high yield and good mechanical properties as well as reducing the energy consumption and metal loss during typical processes of magnesium alloy sheet production (Zhao, [0011]).
Zhang, Mori, Pan, Kim, and Zhao are analogous art as they are all drawn to a method of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract; Zhao, Abstract).
In light of the motivation of adding smelting, casting, homogenization, sawing, and rough rolling as taught in Zhao, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Pan in order to have high yield and good mechanical properties as well as reducing the energy consumption and metal loss, and thereby arrive at the claimed invention.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, Kim and Zhao, as applied to claim 6 above, and further in view of Kajiwara et al. (JP A-11-11335761) (hereinafter “Kajiwara”).

Regarding claim 7, all elements of claim 6 is taught above, however, Zhang, Mori, Pan, Kim, and Zhao do not expressly disclose the rolling speed in each pass of the rough rolling is controlled to be 10-50m/min.
With respect to the difference, Kajiwara teaches the rolling speed of the hot rough rolling is set at 50m/min or more (Kajiwara, [0038]). Kajiwara also teaches that the aluminum alloy sheet used in this process contains magnesium (Kajiwara, Claim 6).
As Kajiwara expressly teaches, the generation of grain streaks and living marks can be prevented as well as having excellent surface properties in a low cost process (Kajiwara, [0039]).
In light of the motivation of having a rough rolling speed of 50m/min as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to use the rolling speed in Pan in view of Zhao in order to prevent the generation of grain streaks and living marks as well as to have excellent surface properties in a low cost process, and thereby arrive at the claimed invention.

Regarding claim 9, all elements of claim 6 is taught above, however, Zhang, Mori, Pan, Kim, and Zhao do not expressly disclose the preheating temperatures of 250-450°C before each pass of the rough rolling.
With respect to the difference, Kajiwara teaches the rolling start temperature is 450°C or lower (Kajiwara, [0038]).
As Kajiwara expressly teaches, the reason for setting the rolling start temperature at 450°C or lower is to cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level (Kajiwara, [0042]).
In light of the motivation of having a rolling start temperature is 450°C or lower as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to have a similar the rolling start temperature in Pan in view of Zhao in order cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level, and thereby arrive at the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, and Kim, as applied to claim 3 above, and further in view of Oishi et al. (US 2013/0323523 A1) (hereinafter “Oishi”).

Regarding claim 10, all elements of claim 3 is taught above, however, Zhang, Mori, Pan, and Kim do not explicitly disclose that the rolling billets are prepared by a twin-roll casting method.

With respect to the difference, Oishi teaches the casting material is produced by continuous casting processes such as twin-roll casting (Oishi, [0066]).
As Oishi expressly teaches, rapid solidification can be performed by the twin-roll casting process, where internal defects such as oxides and segregated products can be reduced and it is possible to suppress the generation of breaking (Oishi, [0066]).
Zhang, Mori, Pan, Kim, and Oishi are analogous art as they are all drawn to a method of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract; Oishi, Abstract).
In light of the motivation of using twin-roll casting as taught in Oishi, it therefore would have been obvious to one of ordinary skill in the art to use twin-mill casting in Zhang in view of Mori, Pan, and Kim in order to have rapid solidification that can reduce the internal defects such as oxides and segregated products and to suppress the generation of breaking, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732